                      1   EMPLOYMENT LAWYERS GROUP
                          Karl Gerber (SBN 166003)
                      2   Ann Guleser (SBN 210790)
                          13418 Ventura Boulevard
                      3   Sherman Oaks, California 91423
                          Telephone:    (818) 783-7300
                      4   Facsimile:    (818) 995-7159
                          Email:        aguleser@emplaw.net
                      5
                          Attorneys for Plaintiff
                      6   BALWINDER SINGH
                      7   OGLETREE, DEAKINS, NASH, SMOAK &
                          STEWART, P.C.
                      8   JOHNNIE A. JAMES, CA Bar No. 144091
                          johnnie.james@ogletree.com
                      9   MINH P. NGO, CA Bar No. 302230
                          minh.ngo@ogletree.com
                 10       400 South Hope Street, Suite 1200
                          Los Angeles, California 90071
                 11       Telephone:    213-239-9800
                          Facsimile:    213-239-9045
                 12
                          Attorneys for Defendant
                 13       IKEA DISTRIBUTION SERVICES, INC.
                 14                                    UNITED STATES DISTRICT COURT
                 15                                   EASTERN DISTRICT OF CALIFORNIA
                 16

                 17       BALWINDER SINGH, an individual                Case No. 1:20-cv-00975-NONE-JLT

                 18                     Plaintiff,                      JOINT STIPULATION TO EXTEND TIME
                                                                        FOR DEFENDANT TO FILE ANSWER TO
                 19              v.                                     PLAINTIFF’S FIRST AMENDED
                                                                        COMPLAINT; [PROPOSED] ORDER
                 20       IKEA DISTRIBUTION SERVICES, INC.;
                          and DOES 1 through 100 inclusive,             (Doc. 24)
                 21
                                        Defendants.
                 22

                 23

                 24

                 25

                 26
                 27

                 28
                                                                                      Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip                   JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT TO FILE ANSWER TO
eot responsive
pleading.Singh.NO                           PLAINTIFF’S FIRST AMENDED COMPLAINT; [PROPOSED] ORDER
NE.JLT
                      1                                              STIPULATION
                      2          Plaintiff Balwinder Singh (“Plaintiff”) and defendant IKEA Distribution Services, Inc.

                      3   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of record

                      4   submit the Joint Stipulation To Extend Time For Defendant To File Answer To Plaintiff’s First

                      5   Amended Complaint, hereby stipulate and agree as follows:

                      6          WHEREAS, on May 12, 2021, Magistrate Judge Jennifer L. Thurston issued her Findings

                      7   and Recommendations Granting Defendant’s Motion to Dismiss, recommending that Plaintiff be

                      8   given leave to file a First Amended Complaint. (Doc. No. 20.)

                      9          WHEREAS, on June 11, 2021, Plaintiff filed his First Amended Complaint (“FAC”)

                  10      amending his claim for intentional infliction of emotional distress, the Third Cause of Action in

                  11      Plaintiff’s FAC. (Doc. No. 21.)

                  12             WHEREAS, on June 15, 2021, the Court issued the Order Adopting in Full the Findings

                  13      and Recommendations Granting Defendant’s Motion to Dismiss (the “Order”), ordering that

                  14      Plaintiff’s FAC, which was prematurely docketed on June 11, 2021, be deemed filed as of the date

                  15      of entry of the Order and that Defendant’s response be due 21 days after the date of entry of the

                  16      Order. (Doc. No. 22.)

                  17             WHEREAS, on June 22, 2021, Defendant notified Plaintiff that it intended to seek

                  18      dismissal of the Third Cause of Action of Plaintiff’s FAC for intentional infliction of emotional

                  19      distress because the FAC fails to plead sufficient facts on which relief may be granted.

                  20             WHEREAS, following the Parties’ meet and confer, on June 28, 2021, counsel for Plaintiff

                  21      notified Defendant that Plaintiff agreed to dismiss the Third Cause of Action of Plaintiff’s FAC for

                  22      intentional infliction of emotional distress.

                  23             WHEREAS, concurrently with this Joint Stipulation, the Parties have filed a Stipulation of

                  24      Dismissal with Prejudice of Plaintiff’s Third Cause of Action for Intentional Infliction of

                  25      Emotional Distress.

                  26             THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the

                  27      Parties as follows:

                  28
                                                                        1              Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip                    JOINT STIPULATION
                                               4          TO EXTEND TIME FOR DEFENDANT TO FILE ANSWER TO
eot responsive
pleading.Singh.NO                            PLAINTIFF’S FIRST AMENDED COMPLAINT; [PROPOSED] ORDER
NE.JLT
                      1          Plaintiff and Defendant, by and through their counsel, stipulate and agree that Defendant’s
                      2   Answer to Plaintiff’s FAC shall be due on July 27, 2021.
                      3          IT IS SO STIPULATED.
                      4                                                    Respectfully submitted,
                      5   DATED: June 28, 2021                             EMPLOYMENT LAWYERS GROUP
                      6

                      7
                                                                           By: /s/ Ann Guleser (as authorized on 6/28/2021)
                      8                                                        Karl Gerber, Esq.
                      9                                                        Ann Guleser, Esq.

                  10                                                       Attorneys for Plaintiff
                                                                           BALWINDER SINGH
                  11

                  12

                  13      DATED: June 29, 2021                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                                          STEWART, P.C.
                  14

                  15

                  16                                                      By: /s/ Minh P. Ngo
                                                                              Johnnie A. James
                  17                                                          Minh P. Ngo
                  18                                                      Attorneys for Defendant
                                                                          IKEA DISTRIBUTION SERVICES, INC.
                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
                                                                       2              Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip                   JOINT STIPULATION
                                              4          TO EXTEND TIME FOR DEFENDANT TO FILE ANSWER TO
eot responsive
pleading.Singh.NO                           PLAINTIFF’S FIRST AMENDED COMPLAINT; [PROPOSED] ORDER
NE.JLT
                      1                                      [PROPOSED] ORDER
                      2          The Court, having considered the Parties’ Joint Stipulation To Extend Time For Defendant
                      3   To File Answer To Plaintiff’s First Amended Complaint; [Proposed] Order, and for good cause
                      4   shown, the Court hereby orders that Defendant’s Answer to Plaintiff’s First Amended Complaint
                      5   shall be due on July 27, 2021.
                      6
                          IT IS SO ORDERED.
                      7

                      8      Dated:     June 29, 2021                          _ /s/ Jennifer L. Thurston
                                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
                      9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
                                                                       3              Case No. 1:20-cv-00975-NONE-JLT
20cv975.o.grnt.stip                   JOINT STIPULATION
                                              4          TO EXTEND TIME FOR DEFENDANT TO FILE ANSWER TO
eot responsive
pleading.Singh.NO                           PLAINTIFF’S FIRST AMENDED COMPLAINT; [PROPOSED] ORDER
NE.JLT
